Exhibit 10.24

Execution Version

 

 

 

SECOND AMENDMENT TO SENIOR SECURED REVOLVING CREDIT AGREEMENT

dated as of

March 14, 2011

among

HORNBECK OFFSHORE SERVICES, LLC

and

HORNBECK OFFSHORE TRANSPORTATION, LLC,

AS BORROWERS,

HORNBECK OFFSHORE SERVICES, INC.,

AS PARENT GUARANTOR,

WELLS FARGO BANK, N.A.,

AS ADMINISTRATIVE AGENT,

AND

THE LENDERS PARTY HERETO

 

 

SOLE LEAD ARRANGER AND SOLE BOOKRUNNER

WELLS FARGO SECURITIES, LLC

 

 

 



--------------------------------------------------------------------------------

SECOND AMENDMENT TO SENIOR SECURED REVOLVING CREDIT AGREEMENT

THIS SECOND AMENDMENT TO SENIOR SECURED REVOLVING CREDIT AGREEMENT (this
“Amendment”) dated as of March 14, 2011, is among Hornbeck Offshore Services,
LLC and Hornbeck Offshore Transportation, LLC, each a limited liability company
duly formed and existing under the laws of the State of Delaware (collectively,
the “Borrowers” and individually, a “Borrower”); Hornbeck Offshore Services,
Inc., a corporation duly formed and existing under the laws of the State of
Delaware (the “Parent Guarantor”); each of the Lenders signatory hereto and
Wells Fargo Bank, N.A., as administrative agent for the Lenders (in such
capacity, together with its successors in such capacity, the “Administrative
Agent”).

R E C I T A L S

A. The Parent Guarantor, the Borrowers, the Administrative Agent and the Lenders
are parties to that certain Senior Secured Revolving Credit Agreement dated as
of September 27, 2006 (as the same has been modified prior to the date hereof,
the “Credit Agreement”), pursuant to which the Lenders have made certain loans
to, and extensions of credit for, the account of the Borrowers.

B. The Parent Guarantor and the Borrowers have requested and the Lenders have
agreed to amend the Credit Agreement to, among other things, modify the
financial covenants as set forth therein.

C. NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Section 1. Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement, as
amended hereby. Unless otherwise indicated, all article and section references
in this Amendment refer to articles and sections of the Credit Agreement.

Section 2. Amendments to Credit Agreement.

2.1 Amendments to Section 1.02.

(a) The following definitions are hereby deleted and replaced in their
entireties to read as follows:

“‘Agreement’ means this Credit Agreement, as amended by the First Amendment and
the Second Amendment, together with any and all supplements, restatements,
renewals, refinances, modifications, amendments, extensions for any period,
increases or rearrangements thereof.”

“‘APB 14’ means Accounting Standards Codification Topic 470-20 (formerly
Financial Accounting Standards Board (FASB) Staff Position APB14-1, Accounting
for Convertible Debt Instruments That May Be Settled in Cash upon Conversion
(Including Partial Cash Settlement)), promulgated by the FASB.”

“‘Fee Letter’ means, together, (i) the letter agreement, dated as of July 21,
2006, between the Borrowers and the Administrative Agent, (ii) the letter
agreement, dated as of October 14, 2009, between the Borrowers and Wells Fargo
Securities, LLC and (iii) the letter agreement dated as of March 4, 2011,
between Hornbeck Offshore Services, LLC and Wells Fargo Securities LLC.”

 

1



--------------------------------------------------------------------------------

(b) The following definitions are hereby amended as follows:

(i) The definition of “Pro Forma EBITDA” is hereby amended by adding the words
“and the Senior Secured Leverage Ratio” immediately after the words “with
respect to the Leverage Ratio” in the first sentence of such definition.

(ii) The definition of “Qualified Services Contract” is hereby amended by adding
the words “and the Senior Secured Leverage Ratio” immediately after each
reference to “Leverage Ratio” therein.

(c) The following definitions are hereby added where alphabetically appropriate
to read as follows:

“‘Second Amendment’ means the Second Amendment to Senior Secured Revolving
Credit Agreement dated as of March 14, 2011 among the Parent Guarantor, the
Borrowers, the Administrative Agent and the Lenders party thereto.”

“‘Second Amendment Effective Date’ has the meaning assigned to such term in
Section 3 of the Second Amendment.”

“‘Senior Secured Debt’ means secured Funded Debt.”

“‘Senior Secured Leverage Ratio’ means the ratio of Senior Secured Debt to Pro
Forma EBITDA for the four fiscal quarters ending on the last day of the
preceding fiscal quarter for which financial statements of the Parent Guarantor
have been delivered pursuant to Sections 8.01(a) and (c).”

“‘Stockholders’ Equity’ means, as of the last day of any fiscal quarter
commencing with the quarter ended December 31, 2010, consolidated stockholders’
equity of the Parent Guarantor and its Consolidated Subsidiaries as of that date
determined in accordance with GAAP.”

“‘Total Debt’ means, with respect to the Parent Guarantor (on a consolidated
basis with its Consolidated Subsidiaries), as of the last day of any fiscal
quarter commencing with the quarter ended December 31, 2010, without
duplication, (a) all indebtedness for money borrowed, (b) the present value of
all obligations for the payment of rent or hire of Property of any kind (real or
personal) under leases or lease agreements required to be capitalized under
generally accepted accounting principles, (c) guaranties of the obligations of
any other Person, whether direct or indirect, whether by agreement to purchase
the indebtedness of any other Person or by agreement for the furnishing of funds
to any other Person through the purchase or lease of goods, supplies or services
(or by way of stock purchase, capital contribution, advance or loan) for the
purpose of paying or discharging the indebtedness of any other Person, or
otherwise and (d) any other obligations as are or should be shown as debt on
a consolidated balance sheet in accordance with GAAP.”

“‘Total Debt to Capitalization Ratio’ means the ratio of (i) Total Debt to
(ii) the sum of Total Debt plus Stockholders’ Equity.”

2.2 Amendment to Section 8.02. Section 8.02 is hereby amended by deleting the
words “Sections 9.01(a) and (b)” in subsection (b) thereof and replacing them
with the words “Sections 9.01(a), (b) and (c)”.

 

2



--------------------------------------------------------------------------------

2.3 Amendments to Section 9.01 (Financial Covenants). Section 9.01 is hereby
deleted and replaced in its entirety to read as follows:

“Section 9.01 Financial Covenants.

(a) Interest Coverage Ratio. The Parent Guarantor will not, as of the last day
of any fiscal quarter commencing with the quarter ended December 31, 2010,
permit its ratio of EBITDA (without pro forma adjustments) for the period of
four fiscal quarters then ending to interest expense (determined in accordance
with GAAP except that the non-cash original issue discount component of interest
expense related to Debt subject to APB 14 will be excluded from interest expense
for purposes of this calculation) for such period to be less than 2.00 to 1.00.

(b) Senior Secured Leverage Ratio. The Parent Guarantor will not, as of the last
day of any fiscal quarter commencing with the quarter ended December 31, 2010,
permit its Senior Secured Leverage Ratio to be greater than 2.00 to 1.00.

(c) Total Debt to Capitalization Ratio. The Parent Guarantor will not, as of the
last day of any fiscal quarter commencing with the quarter ended December 31,
2010, permit its Total Debt to Capitalization Ratio to be greater than 55%.”

2.4 Amendments to Section 9.06 (Mergers, Acquisitions, New Subsidiaries).

(a) Section 9.06(a)(4)(B) is hereby deleted and replaced in its entirety to read
as follows:

“(B) had the merger occurred on the last day of the most recently completed
fiscal quarter for which internal financial statements are available, the Senior
Secured Leverage Ratio of the Parent Guarantor (on a consolidated basis with its
Consolidated Subsidiaries) would be at least 0.25 below the maximum Senior
Secured Leverage Ratio permitted under Section 9.01(b) for such quarter end
before an Event of Default otherwise would exist thereunder, and”

(b) Section 9.06(b)(3)(B) is hereby deleted and replaced in its entirety to read
as follows:

“(B) had the acquisition, formation or Investment occurred on the last day of
the most recently ended fiscal quarter for which internal financial statements
are available, the Senior Secured Leverage Ratio of the Parent Guarantor (on a
consolidated basis with its Subsidiaries, including the new Subsidiary) would be
at least 0.25 below the maximum Senior Secured Leverage Ratio permitted under
Section 9.01(b) for such quarter end before an Event of Default otherwise would
exist thereunder,”

2.5 Amendments to Section 12.01(a).

(a) Section 12.01(a)(ii) is hereby deleted and replaced in its entirety to read
as follows:

“(ii) if to the Administrative Agent, to it at WLS Charlotte Agency Services,
1525 W WT Harris Blvd, MAC D1109-019 Charlotte, NC 28262, Attention of Sandy
Onesy (Telecopy No. 704-715-0017), with a copy to Corbin Womac, Vice President &
Relationship Manager, at 1000 Louisiana, 9th Floor, MAC T5002-090, Houston,
Texas 77002, (Telecopy No. 713-739-1087);”

 

3



--------------------------------------------------------------------------------

(b) Section 12.01(a)(iii) is hereby deleted and replaced in its entirety to read
as follows:

“(iii) if to the Issuing Lender, to it at WLS Charlotte Agency Services, 1525 W
WT Harris Blvd, MAC D1109-019 Charlotte, NC 28262, Attention of Sandy Onesy
(Telecopy No. 704-715-0017), with a copy to Corbin Womac, Vice President &
Relationship Manager, at 1000 Louisiana, 9th Floor, MAC T5002-090, Houston,
Texas 77002, (Telecopy No. 713-739-1087); and”

2.6 Amendment to Schedule 7.15 (Subsidiaries). Schedule 7.15 to the Credit
Agreement is hereby deleted and replaced in its entirety with Schedule 7.15 to
this Amendment setting forth the Parent Guarantor’s Subsidiaries.

2.7 Amendment to Schedule 12.01(a) (Notice Information of Additional Lenders).
Schedule 12.01(a) to the Credit Agreement is hereby deleted and replaced in its
entirety with Schedule 12.01(a) to this Amendment setting forth the notice
information of the Additional Lenders.

Section 3. Conditions Precedent. This Amendment shall not become effective until
the date on which each of the following conditions is satisfied (or waived in
accordance with Section 12.02 of the Credit Agreement) (the “Second Amendment
Effective Date”):

3.1 The Administrative Agent shall have received from the Required Lenders, the
Borrowers and the Parent Guarantor, counterparts (in such number as may be
requested by the Administrative Agent) of this Amendment signed on behalf of
such Persons.

3.2 The Administrative Agent shall have received all fees and other amounts due
and payable to the Administrative Agent in connection with this Amendment
(including as set forth in the Fee Letter).

3.3 Borrowers shall have paid an amendment fee to the Administrative Agent for
the ratable account of those Lenders that have delivered executed counterparts
to this Amendment not later than 2:00 p.m. (New York City time) on March 11,
2011 as set forth in the letter agreement dated as of March 4, 2011, between
Hornbeck Offshore Services, LLC and Wells Fargo Securities LLC.

3.4 The Administrative Agent shall have received a certificate signed by a duly
authorized officer of the Borrowers, dated the Second Amendment Effective Date,
to the effect that after giving effect to this Amendment: (a) the
representations and warranties contained in each of the Loan Documents are true
and correct in all material respects on and as of the Second Amendment Effective
Date as though made on and as of such date, (except to the extent any such
representation or warranty is expressly limited to an earlier date, in which
case such representations and warranties are true and correct as of such earlier
date) and (b) no Default or Event of Default has occurred and is continuing.

3.5 The Administrative Agent shall have received a certificate of the secretary
or an assistant secretary of each Borrower and the Parent Guarantor setting
forth (i) resolutions of its board of directors, members or partners with
respect to the authorization of each Borrower or the Parent Guarantor to execute
and deliver this Amendment and the other Loan Documents entered into in
connection herewith to which it is a party and to enter into the transactions
contemplated herein and therein and (ii) certificates of the appropriate state
agencies with respect to the existence, qualification and good standing of each
Borrower and the Parent Guarantor.

 

4



--------------------------------------------------------------------------------

3.6 The Administrative Agent shall have received such other documents as the
Administrative Agent or special counsel to the Administrative Agent may
reasonably request.

3.7 No Default or Event of Default shall have occurred and be continuing, both
prior and after giving effect to the terms of this Amendment.

The Administrative Agent is hereby authorized and directed to declare this
Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 3 or the waiver of such conditions as
permitted hereby. Such declaration shall be final, conclusive and binding upon
all parties to the Credit Agreement for all purposes.

Section 4. Miscellaneous.

4.1 Appraisal. The Borrowers acknowledge and hereby agree to fully cooperate
with the Administrative Agent’s recent request for updated Appraisals on the
Vessel Collateral, which shall be satisfactorily completed in accordance with
the terms and conditions of Section 8.18 of the Credit Agreement by no later
than sixty (60) days after the Second Amendment Effective Date. The parties
hereto acknowledge and hereby agree that, in accordance with the terms and
conditions of Section 8.18 of the Credit Agreement and in addition to the
Appraisal required to be delivered pursuant to this Section 4.1, the Required
Lenders shall be entitled to require that the Administrative Agent obtain, or
the Administrative Agent may on its own initiative obtain, Appraisals by the
Surveyor with respect to the Vessel Collateral up to three (3) additional times
after the Second Amendment Effective Date but prior to the Maturity Date (but in
any event only four (4) times after the Second Amendment Effective Date but
prior to the Maturity Date).

4.2 Confirmation. The provisions of the Credit Agreement, as amended by this
Amendment, shall remain in full force and effect following the effectiveness of
this Amendment. Without limiting the generality of the foregoing, the Security
Instruments and all of the Collateral described therein do and shall continue to
secure the payment of all Obligations of the Loan Parties under the Loan
Documents, in each case as amended by this Amendment.

4.3 Ratification and Affirmation; Representations and Warranties. Each Borrower
and the Parent Guarantor hereby (a) ratifies and affirms its respective
obligations under, and acknowledges, renews and extends its respective continued
liability under, each Loan Document to which it is a party and agrees that each
Loan Document to which it is a party remains in full force and effect, except as
expressly amended hereby, notwithstanding the amendments contained herein and
(b) represents and warrants to the Lenders that, as of the date hereof, after
giving effect to the terms of this Amendment: (i) all of the representations and
warranties contained in each Loan Document to which it is a party are true and
correct, except to the extent any such representations and warranties are
expressly limited to an earlier date, in which case, such representations and
warranties shall continue to be true and correct as of such specified earlier
date, (ii) no Default or Event of Default has occurred and is continuing and
(iii) no Material Adverse Effect shall have occurred.

4.4 No Waiver. The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of the Lenders or the Administrative Agent, nor constitute an
amendment or waiver of any provision of the Credit Agreement or the other Loan
Documents.

 

5



--------------------------------------------------------------------------------

4.5 Loan Document. This Amendment is a “Loan Document” as defined and described
in the Credit Agreement and all of the terms and provisions of the Credit
Agreement relating to Loan Documents shall apply hereto. On and after the Second
Amendment Effective Date, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof” or words of like meaning referring to the
Credit Agreement, and each reference in the other Loan Documents to the “Credit
Agreement”, “thereunder”, “thereof” or words of like meaning referring to the
Credit Agreement shall mean and be a reference to in each case the Credit
Agreement, as amended and otherwise modified by this Amendment.

4.6 Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, and all of such counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of this Amendment by facsimile transmission shall be effective as
delivery of a manually executed counterpart hereof.

4.7 NO ORAL AGREEMENT. THIS AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND ANY SEPARATE LETTER AGREEMENTS WITH RESPECT TO FEES PAYABLE TO THE
ADMINISTRATIVE AGENT CONSTITUTE THE ENTIRE CONTRACT AMONG THE PARTIES RELATING
TO THE SUBJECT MATTER HEREOF AND THEREOF AND SUPERSEDE ANY AND ALL PREVIOUS
AGREEMENTS AND UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER
HEREOF AND THEREOF. THIS AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND THERETO AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

4.8 GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.

4.9 Payment of Expenses. The Borrower agrees to pay or reimburse the
Administrative Agent for all of its reasonable out-of-pocket costs and expenses
incurred in connection with this Amendment, any other documents prepared in
connection herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.

4.10 Severability. Any provision of this Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

4.11 Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

[SIGNATURES BEGIN NEXT PAGE]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to
Senior Secured Revolving Credit Agreement to be duly executed as of the date
first written above.

 

BORROWERS:     HORNBECK OFFSHORE SERVICES, LLC     By:  

/s/ James O. Harp, Jr.

    Name:   James O. Harp, Jr.     Title:  

Executive Vice President and

Chief Financial Officer

    HORNBECK OFFSHORE TRANSPORTATION, LLC     By:  

/s/ James O. Harp, Jr.

    Name:   James O. Harp, Jr.     Title:  

Executive Vice President and

Chief Financial Officer

    PARENT GUARANTOR:   HORNBECK OFFSHORE SERVICES, INC.     By:  

/s/ James O. Harp, Jr.

    Name:   James O. Harp, Jr.     Title:  

Executive Vice President and

Chief Financial Officer

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

The undersigned Lenders hereby consent to this Second Amendment to Senior
Secured Revolving Credit Agreement.

 

LENDERS:   WELLS FARGO BANK, N.A., as Administrative Agent, Issuing Lender and a
Lender   By:  

/s/ Corbin M. Womac

  Name:   Corbin M. Womac   Title:   Vice President

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

COMERICA BANK By:  

/s/ Gary Culbertson

Name:   Gary Culbertson Title:   Vice President

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

AMEGY BANK N.A. By:   /s/ G. Scott Collins Name:   G. Scott Collins Title:  
Vice President

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

DNB NOR BANK ASA By:  

/s/ Thomas Tangen

Name:   Thomas Tangen Title:  

Senior Vice President

Head of Corporate Banking

By:  

/s/ Evan Uhlick

Name:   Evan Uhlick Title:   Vice President

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

BNP PARIBAS By:  

/s/ Kai Blache

Name:   Kai Blache Title:   Vice President By:  

/s/ Kevin O’Hara

Name:   Kevin O’Hara Title:   Director

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. By:  

/s/ Lizette Terral

Name:   Lizette Terral Title:   President, New Orleans Region

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

CAPITAL ONE, N.A. By:  

/s/ Mark Preston

Name:   Mark Preston Title:   Vice President

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

WHITNEY NATIONAL BANK By:  

/s/ Eric B. Goebel

Name:   Eric B. Goebel Title:   Vice President

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

SCHEDULE 7.15

to Credit Agreement

SUBSIDIARIES

 

Parent Guarantor    Legal name:    Hornbeck Offshore Services, Inc. Current
location of chief executive office or principal place of business:    103
Northpark Boulevard, Suite 300 Covington, Louisiana 70433 Jurisdiction of
organization:    Delaware Organization number:    2757751 Each of the following
Persons is a 100% owned subsidiary of Hornbeck Offshore Services, Inc. Borrowers
   Legal name:    Hornbeck Offshore Services, LLC Current location of chief
executive office or principal place of business:    103 Northpark Boulevard,
Suite 300 Covington, Louisiana 70433 Jurisdiction of organization:    Delaware
Organization number:    2603868 Legal name:    Hornbeck Offshore Transportation,
LLC Current location of chief executive office or principal place of business:
   103 Northpark Boulevard, Suite 300 Covington, Louisiana 70433 Jurisdiction of
organization:    Delaware Organization number:    3469782 Subsidiaries    Legal
name:    HOS-IV, LLC Current location of chief executive office or principal
place of business:    103 Northpark Boulevard, Suite 300 Covington, Louisiana
70433 Jurisdiction of organization:    Delaware Organization number:    3664519
Legal name:    Hornbeck Offshore Trinidad & Tobago, LLC Current location of
chief executive office or principal place of business    103 Northpark
Boulevard, Suite 300 Covington, Louisiana 70433 Jurisdiction of organization:   
Delaware

Schedule 7.15

to Credit Agreement



--------------------------------------------------------------------------------

Organization number:    3756721 Legal name:    Hornbeck Offshore Operators, LLC
Current location of chief executive office or principal place of business:   
103 Northpark Boulevard, Suite 300 Covington, Louisiana 70433 Jurisdiction of
organization:    Delaware Organization number:    2757747 Legal name:    Energy
Services Puerto Rico, LLC Current location of chief executive office or
principal place of business:    103 Northpark Boulevard, Suite 300 Covington,
Louisiana 70433 Jurisdiction of organization:    Delaware Organization number:
   3469783 Legal name:    RAPID Marine Response, LLC Current location of chief
executive office or principal place of business:    103 Northpark Boulevard,
Suite 300 Covington, Louisiana 70433 Jurisdiction of organization:    Delaware
Organization number:    3855226 Legal name:    Hornbeck Offshore International,
LLC Current location of chief executive office or principal place of business:
   103 Northpark Boulevard, Suite 300 Covington, Louisiana 70433 Jurisdiction of
organization:    Delaware Organization number:    3920301 Legal name:    HOS
Port, LLC Current location of chief executive office or principal place of
business:    103 Northpark Boulevard, Suite 300 Covington, Louisiana 70433
Jurisdiction of organization:    Delaware Organization number:    4077391 Legal
name:    Hornbeck Offshore Rigging Services & Equipment, LLC Current location of
chief executive office or principal place of business:    103 Northpark
Boulevard, Suite 300 Covington, Louisiana 70433 Jurisdiction of organization:   
Delaware Organization number:    4366577

Schedule 7.15

to Credit Agreement



--------------------------------------------------------------------------------

Legal name:    Hornbeck Offshore Specialty Services, LLC Current location of
chief executive office or principal place of business:    103 Northpark
Boulevard, Suite 300 Covington, Louisiana 70433 Jurisdiction of organization:   
Delaware Organization number:    4379725 The following Person is a 49% owned
subsidiary of Hornbeck Offshore Services, LLC Legal name:    Hornbeck Offshore
Services de Mexico, S. de R.L. de C.V. Current location of chief executive
office or principal place of business:    103 Northpark Boulevard, Suite 300
Covington, Louisiana 70433 Jurisdiction of organization:    Mexico Organization
number:    0389382 Each of the following Persons is a 99% owned subsidiary of
Hornbeck Offshore Services, LLC and a 1% owned subsidiary of Hornbeck Offshore
International, LLC Legal name:    HOS Leasing de Mexico, S.A. de C.V. SOFOM
E.N.R. Current location of chief executive office or principal place of
business:    103 Northpark Boulevard, Suite 300 Covington, Louisiana 70433
Jurisdiction of organization:    Mexico Organization number:    98203 Legal
name:    Hornbeck Offshore Operators de Mexico, S. de R.L. de C.V. Current
location of chief executive office or principal place of business:    103
Northpark Boulevard, Suite 300 Covington, Louisiana 70433 Jurisdiction of
organization:    Mexico Organization number:    390994 The following Person is a
100% owned subsidiary of Hornbeck Offshore International, LLC Legal name:   
Hornbeck Offshore Cayman, Ltd. Current location of chief executive office or
principal place of business:    103 Northpark Boulevard, Suite 300 Covington,
Louisiana 70433 Jurisdiction of organization:    Cayman Islands Organization
number:    CT 145149

Schedule 7.15

to Credit Agreement



--------------------------------------------------------------------------------

The following Person is a 100% owned subsidiary of Hornbeck Offshore Cayman,
Ltd. Legal name:    Seahorse Crew Management, Ltd. Current location of chief
executive office or principal place of business:    103 Northpark Boulevard,
Suite 300 Covington, Louisiana 70433 Jurisdiction of organization:    Cayman
Islands Organization number:    CT 145162 Each of the following Persons is a 1%
owned subsidiary of Hornbeck Offshore Services, LLC and a 99% owned subsidiary
of Hornbeck Offshore International, LLC Legal name:    Hornbeck Offshore
Operacoes do Brasil LTDA Current location of chief executive office or principal
place of business:   

Avenida Presidente Vargas 509

10 andar

Centro

CEP 20071-003103

Jurisdiction of organization:    Brazil Organization number:   
12.147.863/0001-75

Schedule 7.15

to Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 12.01(a)

to Credit Agreement

NOTICE INFORMATION OF ADDITIONAL LENDERS

Wells Fargo Bank, N.A.

WLS Charlotte Agency Services

1525 W WT Harris Blvd

MAC D1109-019

Charlotte, NC 28262

Attention of Sandy Onesy

FAX: 704-715-0017

With a copy to:

Wells Fargo Bank, N.A.

Corbin Womac, Vice President & Relationship Manager

1000 Louisiana, 9th Floor

MAC T5002-090

Houston, Texas 77002

FAX: 713-739-1087

Email: Corbin.M.Womac@wellsfargo.com

Comerica Bank

Gary Culbertson

910 Louisiana, #410

Houston, TX 77002

Telephone: 713-220-5522

FAX: 713-220-5581

Email: gculbertson@comerica.com

JPMorgan Chase Bank N.A.

Kathy Seelman

201 Saint Charles Ave., Floor 28

New Orleans, LA 70170-1000

Telephone: 504-623-7910

FAX: 504-623-1915

Email: Kathy.S.Seelman@Chase.com

Amegy Bank N.A.

Ross Bartley

4400 Post Oak Pkwy.

Houston, TX 77027

Telephone: 713-232-2169

FAX; 713-693-7475

Email: ross.bartley@amegybank.com

Schedule 12.01(a)

to Credit Agreement



--------------------------------------------------------------------------------

DnB Nor Bank ASA

Peder Hanssen

200 Park Avenue, Floor 31

New York, NY 10166

Telephone: 212-681-3865

FAX: 212-681-3900

Email: peder.hanssen@dnbnor.no

BNP Paribas

Kai Blache

520 Madison Ave, 3rd Floor

New York, NY 10022

Telephone: 212-340-5378

FAX: 212-340-5370

Email: kai.blache@us.bnpparibas.com

Capital One N.A.

Mark Preston

201 St. Charles Avenue, 29th Floor

New Orleans, LA 70170

Telephone: 504.533.2144

FAX: 504.533.2060

Email: mark.preston@capitalonebank.com

Schedule 12.01(a)

to Credit Agreement